ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Arther Clabon, dba Vets and Company         )      ASBCA No. 60840
                                            )
Under Contract No. W912HQ-16-P-0030         )

APPEARANCE FOR THE APPELLANT:                      Mr. Charles R. Hudson IV
                                                    Chief Operations Officer

APPEARANCES FOR THE GOVERNMENT:                    Thomas H. Gourlay, Jr., Esq.
                                                    Engineer Chief Trial Attorney
                                                   Sean P. Galvin, Esq.
                                                    Engineer Trial Attorney
                                                    Humphreys Engineer Center Support Activity
                                                    Alexandria, VA

                                 ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 26 January 2017




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60840, Appeal of Arther Clabon, dba
Vets and Company, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals